
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10q-9


AMENDMENT TO THE BELLSOUTH PERSONAL
RETIREMENT ACCOUNT PENSION PLAN


    WHEREAS, BellSouth Corporation (the "Company") sponsors the BellSouth
Personal Retirement Account Pension Plan (the "Plan"), which was amended and
restated effective January 1, 1998, and subsequently amended from time to time;
and

    WHEREAS, pursuant to section 15.01 of the Plan, the BellSouth Employees'
Benefit Claim Review Committee (the "Committee") is authorized to adopt
nonmaterial amendments to the Plan; and

    WHEREAS, the Committee approved all of the following revisions to the Plan
document at its February 11, 2000 meeting, and authorized appropriate officers
of the Company to do such further acts and to execute such documents as may be
necessary or advisable to effectuate the purposes of such approvals; and

    WHEREAS, the Committee desires to revise the language of the Plan document
to clarify:

(i)that participants who first become eligible for a service pension in 1998 and
who retire on or after January 1, 1998 and before January 1, 2000, the benefit
payable shall be derived from the Participant's December 31, 1997 account
balance (prior to the one-time increase), credited with service credits,
supplemental credits, additional credits, and interest credits;

(ii)that the lump sum option is not available for disability pensions; and

(iii)the use of GATT assumptions in the calculation of minimum account balances
before and after January 1, 2000.

    NOW, THEREFORE, the Committee hereby approves the following amendments of
the Plan.


1.


    Section 6.02 of the Plan is amended by deleting the first sentence of
subparagraph 6.02(a)(iii) and substituting therefor the following:

"With respect to a Participant who first becomes eligible for a service pension
in 1998 and who retires on or after January 1, 1998 and before January 1, 2000,
the benefit payable shall be derived from the Participant's December 31, 1997
account balance (prior to the one-time increase), credited with service credits,
supplemental credits, additional credits, and interest credits at the rate of
4 percent per year, compounded annually, and converting such amount to a
lifetime annuity using the appropriate factor from the table set forth in
Appendix C, which shall be based on the BellSouth Management Mortality Tables."


2.


    Section 6.02(b) of the Plan is amended by adding at the end thereof the
following:

"The disability pension is not payable as a lump sum settlement under the
provisions of Section 7.08."


3.


    Section 7.08 of the Plan is amended by deleting subparagraph 7.08(d)(ii) in
its entirety and substituting therefor the following:

"For a Participant whose Pension Commencement Date occurs before January 1,
2000, the monthly benefit based on the Minimum Account Balance, calculated in
accordance with subparagraph 6.02(a)(ii)."


4.


    Section 7.08 of the Plan is amended by adding subparagraph 7.08(e)(iii) as
follows:

"For a Participant whose Pension Commencement Date occurs on or after January 1,
2000, the monthly benefit based on the Minimum Account Balance, calculated in
accordance with subparagraph 6.02(a)(ii)."

1

--------------------------------------------------------------------------------




5.


    Any other provisions of the Plan not amended herein shall remain in full
force and effect.

    This Amendment shall be effective as of February 11, 2000.

By: /s/ RICHARD D. SIBBERNSEN 
   

--------------------------------------------------------------------------------

    Richard D. Sibbernsen
Vice President—Human Resources

Date: December 15, 2000

2

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO THE BELLSOUTH PERSONAL RETIREMENT ACCOUNT PENSION PLAN
1.
2.
3.
4.
5.
